DOWNEY, Judge,
dissenting.
As I understand this record, when the Everglades Drainage District conveyed the property in question to Johnson (appellant’s predecessor in title) in January, 1944, Pembroke Road was not a state road as defined in Section 341.28, Florida Statutes (1941). In order to be classified as a state road, it must have been designated as such by the Legislature and the location of the line and right of way must have been surveyed and fixed upon by the [State Road] Department or its duly authorized engineers and representatives. Thereafter, a certified copy of the plat of such survey was required to be filed in the office of the Clerk of the Circuit Court in the county where the road existed. In 1944 the line of the road had not been surveyed or fixed by the department. This was not done until 1975. Therefore, the reservation in the Johnson deed reserving unto the State of Florida an easement 200' wide, lying 100' on each side of the center-line of any state road existing on the date of the deed should not affect appellant’s property.
Given the foregoing, it appears to me that appellants were entitled to compensation for the property taken.